DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 05/03/2021, Applicant amended Claims 1 and 9; and argued against all rejections previously set forth in the Office Action dated 01/04/2021. Accordingly, Claims 1 – 15 remain pending for examination.
In light of Applicant’s remarks, the examiner maintains the previously set forth-Double patenting rejection.

Status of the Claims
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting and Claims 1 – 15 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 10,146,419. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claims 1 – 26 of U.S. Patent 10,146,419 recites a visual design system and method. The visual design system and method comprising steps for providing the user with a dynamic layout editor. Said visual design system and method of US. Patent 10,146,419 being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the U.S. Patent 10,146,419.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosotsubo (US 2007/0240039) in view of O’Brien (US 2004/0194028) and in further view of Tucovic (US 9,043,698).

Regarding Claim 1, Hosotsubo teaches a visual design system (See par 0010 – 0012), comprising:
a dynamic layout editor to edit content according to dynamic layout rules during an editing session of a visual creation comprising at least one page having at least two components, wherein said dynamic layout rules are at least associated with at least one of: anchors and constraints for positioning said at least two components, and a component of said at least two components has geometrical properties(Hosotsubo in par 0078, teaches the use of a client software which has both a RSS reader function and a web browser function. The software of this type can browse webpage data and RSS data on the user interface without especially distinguishing them from each other. Hosotsubo in par 0102 - 0103, further teaches that the web browser application 122 or 125 is an application program used to browse webpages. The web browser 122 communicates with the template edit application program 121 and mediates data received from the web server 106 or data to be sent to the web server 106. Hosotsubo in par 0120 and Fig. 4, teaches a link tool button 406 that is used to create a link to control the distance between containers. Hosotsubo in par 0142 – 0146, further teaches that the term "fixed" define some values to limit display of the content. Hosotsubo in par 0154 – 0172 and Figs 5A – 5D, teaches display and ; 
a page analyzer to perform a geometrical analysis of said at least two components on said at least one page as a function of said geometrical properties of said at least two components in response to addition, removal, or modification of at least one of said at least two components during said editing session (Hosotsubo in par 0140 – 0146, further teaches that the container allows the user to designate the sizes and positions of contents of documents. If the width of the container is fixed, the same widths are assigned to the associated contents in all documents. Hosotsubo in par 0158, further teaches that a new container can be easily created by activating the text container tool button or image container tool button 405 and then clicking an arbitrary position on the document template. A dialog box or another prompt used to insert a container of a default size or to set the size of the new container is displayed. Hosotsubo in par 0160 – 0170 and Fig. 5A – 5D, further teaches that if the width is fixed, the top and bottom sides are rendered by solid lines. All sides which are not rendered by broken lines, and extend/shrink icons are rendered near them. A flexible side complaint to rule 5 is rendered by broken line. Hosotsubo in par 0185, further teaches that a link indicates an association between containers. The 
 a UI subsystem to generate and present to a user for editing, during said editing session, at least one section from among said at least two sections as a virtual container containing at least one of said at least two components (Hosotsubo in par 0154 – 0172 and Figs 5A – 5D, teaches display and edit containers. Figures 5A to 5D are views showing examples of exemplary side rules of a container. Handles are control points which are rendered near the sides or shape to move or correct a container. Hosotsubo in par 0181 – 0182 and Fig. 5b, teaches that the width and height are variable. An anchor 506 additionally or alternatively indicates that two crossing sides 503 are fixed.  Hosotsubo in par 0185, teaches that a link indicates an association between containers. The association indicates the distance between the containers, and the layout of the containers associated by the link are calculated while they are influenced by each other’s layout changes. Hosotsubo in par 0195, further teaches that optimization of the layout, and after the optimization of the layout, if any rule violations are found, the layout is calculated again to correct the rule violations. The rules are limitations which are set by the user upon creation of a layout, and include the sizes and positions of containers, the length of a link and the like);
a memory and a processor to activate said dynamic layout editor, said page analyzer, said UI subsystem and said change executor(Hosotsubo in par 0098 - 0100, teaches that the computer module 201 typically includes at least one processor unit 205 and a memory unit 206. The template edit application program 121 and a web .
However, Hosotsubo does not specifically disclose and to divide said at least one page into at least two sections based on the output of said geometrical analysis and said dynamic layout rules, wherein a section of said at least two sections contains at least one component of said at least two components.
O'Brien teaches a method of preparing content with design in a presentation that is suitable for printing and/or electronic publishing (See O’Brien’s Abstract). O’Brien in par 0077 – 0078 and Fig. 1, further teaches that process 140 is an automated process which receives as inputs both the content data set 110 and the design data set 130. The layout is performed automatically and may include an iterative process which divides the text included in the content data set 110 into page-sized or other sections and lays out each element on that page or section in a plurality of different ways. The final output is a data set including a completed work which is in a format suitable for printing or displaying or uploading to a server. O’Brien in par 0126, further teaches that after all text and other material has been extracted and formatted so that is can be sized, the next step is to divide all the material into page-sized sections.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of O’Brien as in Hosotsubo to provide the system with the capability of analyze content a divide the content in multiple sections as disclosed by O’Brien. The motivation for doing so would have been to provide a method that analyzes the content of a page and divide the content in a plurality of section thus, generating page sections that are suitable for printing (See O'Brien par 0077 - 0078). 
a change executor to regenerate and display said at least one page during said editing session with said at least one section according to editing changes made during said editing session.
Tucovic teaches a computer implemented method of editing a layout of areas on a page, for example for webpage design, includes displaying the layout in a user interface along with control elements operable via a user input device to manipulate user-variable attributes of the layout (See Tucovic’s Abstract). Tucovic in Col. 10 lines 34 – 42, further teaches that clicking or touching and holding a resize handle will activate the event handler that tracks how much the mouse moves on screen while the handle is held. The different in position is simply added to the primary dimension and subtracted from the secondary dimension relative to the orientation of the primary and secondary nodes. This addition and subtraction occurs first in the data structure of the layout and then applied to the style property of the DIV node to reflect the size change onscreen.
Accordingly, Tucovic in view of Hosotsubo and in further view of O’Brien teaches a method that based on user interaction with a handle triggered a monitoring process to determine the changes of an element and reflect the changes in the screen, thus regenerating said web page.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Tucovic as in Hosotsubo and O’Brien to track user interaction to updated modified elements as disclosed by Tucovic. The motivation for doing so would have been to provide a method that updates the data 

Regarding Claim 2, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. O’Brien further teaches:
said page analyzer to divide said at least one page in both x and y directions and to reorder said sections independently in x-axis and in y-axis (O'Brien teaches a method of preparing content with design in a presentation that is suitable for printing and/or electronic publishing (See O’Brien’s Abstract). O’Brien in par 0077 – 0078 and Fig. 1, further teaches that process 140 is an automated process which receives as inputs both the content data set 110 and the design data set 130. The layout is performed automatically and may include an iterative process which divides the text included in the content data set 110 into page-sized or other sections and lays out each element on that page or section in a plurality of different ways. The final output is a data set including a completed work which is in a format suitable for printing or displaying or uploading to a server. O’Brien in par 0126, further teaches that after all text and other material has been extracted and formatted so that is can be sized, the next step is to divide all the material into page-sized sections).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of O’Brien as in Hosotsubo and Tucovic to provide the system with the capability of analyze content a divide the content in multiple sections as disclosed by O’Brien. The motivation for doing so would have been to provide a method that analyzes the content of a page and divide the content in a 

Regarding Claim 3, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 2. O’Brien further teaches:
 said page analyzer to divide said at least one page into said at least two sections according to one of: a horizontal-first-vertical-second division and a vertical-first-horizontal-second division (O'Brien teaches a method of preparing content with design in a presentation that is suitable for printing and/or electronic publishing (See O’Brien’s Abstract). O’Brien in par 0077 – 0078 and Fig. 1, further teaches that process 140 is an automated process which receives as inputs both the content data set 110 and the design data set 130. The layout is performed automatically and may include an iterative process which divides the text included in the content data set 110 into page-sized or other sections and lays out each element on that page or section in a plurality of different ways. The final output is a data set including a completed work which is in a format suitable for printing or displaying or uploading to a server. O’Brien in par 0126, further teaches that after all text and other material has been extracted and formatted so that is can be sized, the next step is to divide all the material into page-sized sections).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of O’Brien as in Hosotsubo and Tucovic to provide the system with the capability of analyze content a divide the content in multiple sections as disclosed by O’Brien. The motivation for doing so would have been to 

Regarding Claim 4, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. Hosotsubo further teaches:
also comprising a plurality of adaptable handles integrated with said dynamic layout rules, said adaptable handles to activate a first set of dynamic layout rules and to ignore a second set of dynamic layout rules according to parameters (Hosotsubo in par 0078 and 0102 – 0103, teaches that he use of a client software which has both a RSS reader function and a web browser function, wherein a web browser application is an application program used to browse webpages. The web browser communicates with a template editing application program and mediates data received from a web server or data to be sent to the web server. Hosotsubo in par 0185, further teaches that a link indicates an association between containers. The association indicates the distance between the containers, and the layout of the containers associated by the link are calculated while they are influenced by each other’s layout changes. Hosotsubo in par 0195, further teaches optimization of the layout, and after the optimization of the layout, if any rule violation are found, the layout is calculated again to correct the rule violations. The rules are limitations which are set by the user upon creation of a layout, and include the sizes and position of containers, the length of a link and the like. Hosotsubo in par 0285 and Fig. 35, further teaches the use of the web browser, wherein a list of hyperlinks is provided to the user, the user selects one of 

Regarding Claim 5, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. Hosotsubo further teaches:
said page analyzer to perform analysis based on at least one of semantic analysis, editing history, content and attributes of said at least two components(Hosotsubo in par 0194 – 0195 and Fig. 9, further teaches that sets of containers, the layout of which is to be calculated, are obtained. The layout calculation is made for the associated containers as one set.  Hosotsubo in par 0206 and Fig. 17, teaches that boxes 1728, 1729 and 1730 are used to set a maximum value of the height of the container, a basic width and a maximum value of the height of the container).

Regarding Claim 6, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. Tucovic further teaches:
wherein said editing changes are at least one of removing, modifying, adding, re-ordering, moving, updating and inserting said at least one section (Tucovic in Col. 12 lines 9 – 19, further teaches that a layout can also be modified by inserting or deleting subdivisions. In order to insert a subdivision a user must select a candidate subdivision that represents the ideal placement beside the insertion. Once the primary node is selected, then the user need to select a handle and adjust the position of the handle toward the opposite handle in the subdivision, thus defining a new subdivision at a location between the side of the existing subdivision from which the handle was dragged and the opposing side of that subdivision thereby splitting that subdivision into two further subdivisions).


Regarding Claim 7, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. Hosotsubo further teaches:
wherein said dynamic layout rules are at least one of: between said section and at least one other section, between said section and at least one other component of said at least one page and between said at least two components of said at least one page (Hosotsubo in par 0120 and Fig. 4, teaches a link tool button 406 that is used to create a link to control the distance between containers. Hosotsubo in par 0154 – 0172 and Figs 5A – 5D, teaches display and edit containers. Figures 5A to 5D are views showing examples of exemplary side rules of a container. Handles are control points which are rendered near the sides or shape to move or correct a container. Hosotsubo in par 0185, teaches that a link indicates an association between containers. The association indicates the distance between the containers, and the layout of the containers associated by the link are calculated while they are influenced by each other’s layout changes. Hosotsubo in par 0195, further teaches that optimization of the layout, and after the optimization of the layout, if any rule violations are found, the layout is calculated again to correct the rule violations. The rules are 

Regarding Claim 8, Hosotsubo in view of O’Brien and in further view of Tucovic teaches the limitations contained in parent Claim 1. Hosotsubo further teaches:
wherein said visual design system is at least one of: a website building system, a desk top application development environment, a mobile application development environment, a client server application development environment, a non-browser web application development environment, a plug-in development environment and a shop-builder(Hosotsubo in par 0078 and 0102 – 0103, teaches the use of a client software which has both a RSS reader function and a web browser function, wherein a web browser application is an application program used to browse webpages. The web browser communicates with a template editing application program and mediates data received from a web server or data to be sent to the web server). 

Regarding Claim 9, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 1. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 1, as indicated in the above rejection of Claim 1.

Regarding Claim 10, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 2. Accordingly, Hosotsubo in view of 

Regarding Claim 11, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 3. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 3.

Regarding Claim 12, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 4. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 4.

Regarding Claim 13, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 5. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 5.

Regarding Claim 14, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 6. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 6.

Regarding Claim 15, this Claim merely recites a “method” for visual design comprising steps as similarly recited in Claim 7. Accordingly, Hosotsubo in view of O’Brien and in further view of Tucovic discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 7.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Examiner noted: the examiner noted that Applicant’s amendment does not overcome the previously set forth rejection, because Applicant’s amendment does not follow the subject matter discussed during the interview dated 05/03/2021 and conducted on 04/28/2021.

Regarding 35 U.S.C. 103:
(1) Applicant argues: Hsotsubo and O’Brien both teach batch processes where their finished layouts are processed before they are displayed. Hosotsubo determines errors to a template (and the need to edit), only once a template has been sent to the server. Furthermore as shown in his figures 21 and 22, Hosotsubo updates page numbers. This is only possible to do once an entire layout is processed at once. By nature of his process, he requires a batch update of a finished template in order to proceed.
The addition of an online editor as such described by Tucovic who teaches a method for editing the layout areas of a page within an “editing session”, does not 
The same argument is applicable to O’Brien whose system requires a finished design to be uploaded by his content creator before it can be processed and displayed as shown in his figure 1 described in paragraph 73.
The combination of Tucovic with Hosotsubo and O’Brien provides online automatic editing to processes that require batch updates and not the integrated functionality as provided by the present invention. There is no teaching in any of the citations to suggest combining Tucovic with Hosotsubo and/or O’Brien elements except for hindsight from these claims.
Therefore the combination of Hosotsubo, O’Brien and Tucovic does not teach or suggest all the limitations of independent claims 1 and 9, nor does it teach or suggest all the limitations of dependent claims 2 – 8 and 10 – 15. Accordingly, Applicant respectfully asserts that this rejection should be withdrawn.
The examiner respectfully disagrees.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Firstly, Hosotsubo in par 0195, teaches that optimization of the layout, and after the optimization of the layout, if any rule violations are found, the layout is calculated 
Accordingly, Hosotsubo teaches the use of a web browser that communicates with a web server to retrieve data that is presented to the user in the web browser, wherein the data from the server is merge with a template that include a plurality of containers. Hosotsubo further discloses the use of the web browser to retrieve data from the server to see a preview of the data in the web browser. The user further edit the preview by modifying the containers based on rules that affect the size, position and the distance between containers. Accordingly, Hosotsubo is allowing the user to retrieve data from a web server to display a preview of the template layout including the data teaches an editing session wherein the containers are associated with rules that define the relationship between the containers and allow the user to modify the layout, wherein the modification affect the containers and the modification can be size, position or distance between the containers. Thus, Hosotsubo teaches or suggests that the analysis includes a geometrical analysis and geometrical properties.

O’Brien par 0048, further teaches that the content may be divided into page-sized portions before the iterative layout process begin. The layout engine is able to lay out a single page at a time. The division into page-sized portions is performed on the basis of the size of the individual graphic elements making up a page unit. Each graphic element identified in the content is formatted according to the information in the design data file, and from that process, the size of each graphic element, such as sidebars or figures, can be calculated and the content of each page-view determined.
Accordingly, O’Brien does determine the type of content associated with the elements, but is performing the division based on the size (geometrical property). Thus, in order to divide the page, O’Brien is analyzing the content and based on the result of that analysis is dividing the page in sized sections.
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of O’Brien as in Hosotsubo to provide the system with the capability of analyze content a divide the content in multiple sections as 
As correctly indicated by the Applicant’s representative, the Examiner agrees that Hosotsubo in view of O’Brien fail to disclose “a change executor to regenerate and display said at least one page during said editing session with said at least one section according to editing changes made during said editing session”
Applicant arguments appear to be directed to the entire claim as general, but the claims does not specifically require that in response to an edit change done during the editing session, the change executor regenerate and display the page during the editing session. Based on the broadest reasonable interpretation the change executor can regenerate and display the page with changes done, but does not require a regeneration and display after each edit change made during the editing session.
Tucovic teaches a computer implemented method of editing a layout of areas on a page, for example for webpage design, includes displaying the layout in a user interface along with control elements operable via a user input device to manipulate user-variable attributes of the layout (See Tucovic’s Abstract). Tucovic in Col. 10 lines 34 – 42, further teaches that clicking or touching and holding a resize handle will activate the event handler that tracks how much the mouse moves on screen while the handle is held. The different in position is simply added to the primary dimension and subtracted from the secondary dimension relative to the orientation of the primary and secondary nodes. This addition and subtraction occurs first in the data structure of the 
Accordingly, Tucovic in view of Hosotsubo and in further view of O’Brien teaches a method that based on user interaction with a handle triggered a monitoring process to determine the changes of an element and reflect the changes in the screen, thus regenerating said web page.
Applicant’s argument that Hosotsubo and O’Brien are performing batch updates is confusing and irrelevant because Hosotsubo and O’Brien are both related to the creation of a layout and Tucovic in addition to be related to the creation of a layout, discloses a method that based on user interaction with a handle triggered a monitoring process to determine the changes of an element and reflect the changes in the screen, thus regenerating said web page.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Tucovic as in Hosotsubo and O’Brien to track user interaction to updated modified elements as disclosed by Tucovic. The motivation for doing so would have been to provide a method that updates the data associated with the elements, thus proving a revised layout to the user (See Tucovic's Abstract).
Therefore, the examiner maintains that Hosotsubo in view of O’Brien and in further view of Tucovic, teaches and/or discloses Claim 1 and 9 as claimed.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIEL MERCADO/Primary Examiner, Art Unit 2176